Case 2:21-cv-01231-PA-JPR Document 40 Filed 08/17/21 Page 1 of 2 Page ID #:211




  1   PAUL B. BEACH, State Bar No. 166265
      pbeach@lbaclaw.com
  2   JAMES S. EICHER, JR., State Bar No. 213796                               JS-6
      jeicher@lbaclaw.com
  3   ROCCO ZAMBITO, JR., State Bar No. 306115
      rzambito@lbaclaw.com
  4   LAWRENCE BEACH ALLEN & CHOI, PC
      100 West Broadway, Suite 1200
  5   Glendale, California 91210-1219
      Telephone No. (818) 545-1925
  6   Facsimile No. (818) 545-1937
  7   Attorneys for Defendant
      County of Ventura
  8
  9                      UNITED STATES DISTRICT COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11
      MEGAN WILSON, an individual,          )      Case No. 2:21-cv-01231-PA-JPRx
 12                                         )
                               Plaintiff,   )      Honorable Percy Anderson
 13                                         )
             vs.                            )
 14                                         )      ORDER TO DISMISS ENTIRE
      COUNTY OF VENTURA, a public           )      ACTION WITH PREJUDICE
 15   entity; LEONARD LOPEZ, an             )
 16   individual; and DOES 1-20, inclusive. )
                                            )
                               Defendants. )       [FED. R. CIV. P. 41(a)(1)(A)(ii)]
 17                                         )
                                            )      [Stipulation lodged concurrently
 18                                         )      herewith]
                                            )
 19                                         )
                                            )
 20                                         )
                                            )
 21                                         )
 22
                                            )

 23
 24
 25         Pursuant to the stipulation by and between Plaintiff MEGAN WILSON
 26   (“Plaintiff”) and Defendants COUNTY OF VENTURA and LEONARD LOPEZ
 27   (collectively, “Defendants”), through their respective attorneys of record, IT IS
 28   HEREBY ORDERED that the above-captioned action be and hereby is dismissed

                                               1
Case 2:21-cv-01231-PA-JPR Document 40 Filed 08/17/21 Page 2 of 2 Page ID #:212




  1   in its entirety, with prejudice, with all parties to bear their own costs and
  2   attorneys’ fees, pursuant to Federal Rules of Civil Procedure, Rule
  3   41(a)(1)(A)(ii).
  4
  5         IT IS SO ORDERED.
  6
  7
               August 17, 2021
      Dated: ____________________             __________________________________
  8
                                                         Percy Anderson
  9                                                 United States District Judge
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                2
